Draper, J.
— The appellee recovered a money judgment against the appellants, who prosecute this appeal. The appellants have filed in this court a brief which, in our opinion, makes an apparent or prima facie showing of reversible error. The appellee has filed nothing except a request for oral argument, which request was filed several months after the expiration of the time allowed for the filing thereof under Rule 2-21.
For the reasons stated in Meadows v. Hickman (1947), 225 Ind. 146, 73 N. E. 2d 343, and Huffman v. Huffman (1947), 117 Ind. App. 601, 75 N. E. 2d 172, and on the authority of those cases, the judgment is reversed and the cause remanded with instructions to sustain appellants’ motion for new trial.
Note. — Reported in 94 N. E. 2d 272.